    Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 1 of 11




                    EXHIBIT 2




0
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 2 of 11

                             Tesla Fourth Quarter & Full Year 2018 Update
                                Q4 operating income stable compared to Q3 at $414M, operating margin of 5.7%
                                Operating cash flow less capex improved from Q3 to $910M in Q4
                                Cash and cash equivalents of $3.7B at Q4-end, increased by $718M in Q4
                                Q4 GAAP net income of $139M impacted by $54M non-cash charge
                                Model 3 GAAP and non-GAAP gross margin remained stable at >20% in Q4



Last year was the most pivotal year in Tesla’s history. During our Model 3
production ramp, we went through significant challenges with the battery
module line at Gigafactory 1 in Nevada, and later with our general
assembly line in Fremont. Thanks to the hard work and ingenuity of our
manufacturing teams, by mid-2018 we successfully overcame these
challenges and stabilized Model 3 production at high volumes. Model 3
then went on to become the best-selling passenger car in the US in terms
of revenue in both Q3 and Q4. With nearly 140,000 units sold, Model 3
was also the best-selling premium vehicle (including SUVs) in the US for
2018 – the first time in decades an American carmaker has been able to
secure the top spot.



                                                                                       Premium vehicle sales in the US (2018)


                                                                Model 3’s success has carried over to our financial performance in Q3
                                                                and Q4 of 2018. Operating income in Q4 remained stable at $414 million
                                                                despite a sequential decline in revenue from the sale of regulatory
                                                                credits, higher import duties on components from China, a price reduction
                                                                for Model S and Model X in China, and the introduction of a lower-priced
                                                                mid-range version of Model 3. Our operating margin also improved
                                                                significantly in the second half of 2018, changing from being negative to
                                                                on-par with other premium carmakers. Despite margins in the automotive
                                                                industry typically being lower in Q4, that was not true for us as our
                                                                operating margin remained strong at 5.7% in Q4. Our GAAP net income
                                                                of $139 million was impacted by a non-cash charge of $54 million
                                                                attributable to non-controlling interests. Free cash flow (operating cash
                                                                flow less capital expenditures) also improved sequentially in Q4 to $910
                                                                million. In the second half of 2018, our cash position improved by $1.45
     Operating (EBIT) margin of premium carmakers               billion despite the scheduled repayment of a $230 million convertible
                                                                bond in Q4. We have sufficient cash on hand to comfortably settle in
                                                                cash our convertible bond that will mature in March 2019.

In 2019, full-year Model 3 volumes will grow substantially over 2018 due to a full year of high production rates at our Fremont facility.
Also, by the end of this year we are expecting to start producing Model 3 vehicles at our Gigafactory Shanghai using a complete vehicle
production line. We expect the capital spend per unit of capacity for this factory to be less than half of that of our Model 3 line in
Fremont. Additionally, this year we will start tooling for Model Y to achieve volume production by the end of 2020, most likely at
Gigafactory 1. All of these activities are setting us up for very significant annual growth in 2019 and beyond.


AUTOMOTIVE PRODUCTS
Model 3’s production rate progressively improved through Q4, with December 2018 being our highest volume month ever. In our
Fremont facility, we are now past the steep portion of the production S-curve, and we expect our production rate to continue to
gradually improve. Every part of the Model 3 production process has demonstrated over a 24-hour period the ability to produce at an
extrapolated rate of 7,000 vehicles per week. By the end of this year, we expect to be able to produce Model 3 at this rate on a
sustained basis.

As we improve the production rate of Model 3, the cost per vehicle continues to decline. It is critical that we continue this trend so that
we can keep increasing the affordability of Model 3 while retaining a sustainable level of profitability. The labor hours per Model 3
vehicle declined yet again by roughly 20% compared to Q3 and by about 65% in the second half of 2018 alone. Despite introducing a
lower-priced mid-range variant and other headwinds, Model 3’s gross margin remained stable in Q4 at over 20%.
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 3 of 11
Our delivery and logistics systems continued to progress in Q4, but there remains room for more improvement. In order to reduce
vehicle transportation time and improve the timeliness of scheduled deliveries, we have purchased and are continuing to purchase our
own car-hauling truck capacity for vehicle shipments. This gives us far more control while lowering costs and improving customer
satisfaction.

In the past two years, Tesla vehicles have accounted for all of the electric
vehicle (EV) volume growth in the US. Even with the radical EV growth in the
second half of 2018, EVs still account for just 2% of the total US market, and
there remains a substantial opportunity for EVs to continue to gain market
share in the US and globally. Consumer purchases have demonstrated that
EVs are becoming a preferred option, as EVs in Q4 2018 outsold hybrid electric
vehicles (HEVs) in the US for the first time in history.




                                                                                                   EV sales in the US

                                                           The appeal of Model 3 continues to go far beyond the mid-sized premium
                                                           sedan market. Our trade-in data suggests that consumers are significantly
                                                           changing their purchasing habits in order to buy a Model 3. Of all trade-ins
                                                           we’ve ever received from customers buying a Model 3, only 17% are other
                                                           mid-sized premium sedans. Perhaps more surprisingly, almost 60% of these
                                                           trade-ins are non-premium vehicles. We are also seeing that a significant
                                                           number of Model 3 buyers are trading down in size from a larger car or a
                                                           SUV to a Model 3. Designed from the ground up to be electric, Model 3 has
                                                           more interior space than its gas-powered equivalents. Interestingly, Model S
                                                           accounted for only a small portion (4%) of total Model 3 trade-ins.




           Model 3 trade-ins by vehicle type

In Q4, we delivered 63,359 Model 3 vehicles to customers in North America.
In January 2019, we started to produce Model 3 vehicles for Europe and
China, and the car is now fully certified for sale in these markets. The market
opportunity for Model 3 in Europe and China exceeds North America based
on the most recent sales of mid-sized premium sedans. Model 3 was
designed from the outset for a global market, and shares more than 98% of
its parts in common across its regional variants.




                                                                                                                                      
                                                                                   Model 3 vs other premium sedans in 2018
In January 2019, we started construction of Gigafactory Shanghai. Local manufacturing is an essential component of our ability to
provide to customers in the region a truly affordable version of Model 3. Most other mid-sized premium sedans in China are locally
produced, which allows them to have a lower average selling price. In the initial phase of Gigafactory Shanghai, we expect to have
stamping, paint shop, body joining, and general assembly shops in operation by the end of 2019. This accelerated timeframe should be
possible due to the radical simplification of our manufacturing layout and processes compared to our first-generation production line in
Fremont. Higher-spec models such as our long-range all-wheel drive (AWD) and Performance versions will continue to be shipped to
China from the US.

In Q4, we delivered 27,607 Model S and Model X vehicles to customers. For the full year, we delivered 99,475 Model S and Model X
vehicles, which was in line with our guidance. We recently stopped taking orders for the 75 kWh versions of Model S and Model X and
will focus on the longer-range versions of these flagship products instead, with the recent introduction of a 310 mile range base Model S
and 270 mile range base Model X. Over the years, we have been gradually simplifying options for Model S and Model X by
standardizing options such as the air suspension, AWD, premium package, and glass roof. This is yet another step towards increased
standardization, which results in significantly lower manufacturing cost. Additionally, we believe this will provide more differentiation
between Model S and Model 3. As a result of this change and improving efficiencies in our production lines, we have reduced Model S
and Model X production hours accordingly. Last year alone, Model S and X production efficiencies improved 15%. Our objective is to
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 4 of 11
continue to achieve further efficiencies, which will reduce the manufacturing cost while providing us the flexibility to increase output as
necessary.

Our Autopilot team recently publicly launched “Navigate on Autopilot”, a feature that allows, on most controlled-access roads such as
highways, any Tesla vehicle with Enhanced Autopilot to change lanes, transition from one highway to another, and ultimately exit the
highway when approaching the final destination. We expect to increase the functionality of Autopilot to navigate increasingly complex
environments and situations.

During Q4, we opened 27 new store and service locations, resulting in 378 locations worldwide at the end of the quarter. Our largely
electrified Mobile Service fleet continued to grow further to 411 service vehicles on the road at the end of Q4. In 2018, the total Tesla
vehicle fleet grew by 85%, mainly due to the steep Model 3 production ramp. We see upgrading our service capacity and improving
customer service as a top priority at the moment. Where needed, our service centers are moving to two-shift operations in order to
double service capacity quickly, and we are simplifying processes in order to increase service throughput. We are also increasing the
functionality of the Tesla App for scheduling service in order to improve responsiveness and convenience for our customers.
Furthermore, we are changing our parts distribution approach to ensure that spare parts are available in a timely manner at all our
service centers globally.

In Q4, we opened 69 new Supercharger locations for a total of 1,421 Supercharger stations globally. In 2018, we opened 293
Supercharger locations, many of which have 20 to 50 stalls per location. To date, we have approximately 12,000 dedicated
Supercharging connectors and over 21,000 Destination Charging connectors globally. In addition to our continued investment in global
charging infrastructure, our engineering team is finalizing plans for the rollout of our V3 Supercharger technology early this year, which
will enable significantly faster charge times. We anticipate V3 to not only provide a better customer experience for Tesla vehicle
owners, but to also significantly lower Tesla’s operational and capital expenditures.


ENERGY PRODUCTS

While 2018 was predominantly the year of Model 3, our Energy business also reached a significant milestone. In 2018, we deployed
1.04 GWh of energy storage, nearly tripling our energy storage deployments compared to 358 MWh deployed in 2017. In Q4, energy
storage deployments reached 225 MWh, a decrease of 6% sequentially, and up 57% compared to Q4 2017. A new manufacturing line
made by Tesla Grohmann is further increasing production of Powerwall and Powerpack modules at Gigafactory 1. With a better supply
of cells and new manufacturing equipment, we are aiming to more than double energy storage deployments to over 2 GWh in 2019.
Through various operational efficiencies, our average sale-to-installation time also decreased by about 50% in 2018.

                                                           We see growth opportunities for Powerwall not only in North America, but also
                                                           in Australia and Europe where electricity rates are high and solar panels
                                                           combined with Powerwall units will help reduce electricity bills. South
                                                           Australia has recently initiated a Virtual Power Plant program where the plan is
                                                           to install 50,000 interconnected Powerwall units that will provide increased
                                                           grid reliability and lower cost for all customers. The profitability of our energy
                                                           products continued to improve partially due to the increased efficiency of
                                                           Powerwall installations. Each Powerwall is an internet connected device,
                                                           enabling us to continue to introduce new functionality and improvements over
                                                           time, just like we do with our vehicles.




           GWh of energy storage deployed

While the Hornsdale battery that we built in South Australia is still the largest battery in the world, we have recently received multiple
requests to build significantly larger battery projects. The Hornsdale project has generated substantial savings and is likely to pay for
itself within a few years. This has generated interest from governments and municipalities to invest in large battery storage projects
rather than in conventional peak energy generation. In addition to providing backup generation and cost savings to businesses,
Powerpack units are now used in over 100 microgrid projects across 32 countries.

We deployed 73 MW of retrofit solar systems in Q4, a 21% decrease sequentially. We are still in the process of transitioning our sales
channel from former partners to our Tesla stores and training our sales team to sell solar systems in addition to vehicles. Cash and
loan sales made up 75% of residential deployments in Q4, up from 51% in Q4 2017. Likewise, while total deployments decreased by
38% to 326 MW in 2018, cash and loan residential deployments increased from 39% in 2017 to 71% in 2018. This was an important
contributor to improving the cash generation and profitability of the solar business.

We plan to ramp up the production of Solar Roof with significantly improved manufacturing capabilities during 2019, based on the
design iterations and testing underway. In the meantime, we are continuing to install Solar Roofs at a slow pace to gather further
learnings from our design changes, as well as about the viability of our installation processes by implementing them in areas around the
U.S. that are experiencing inclement weather.
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 5 of 11
Q4 2018 RESULTS

Revenue & Gross Margin

                                                                       Three Months Ended                               Change
                                                         December 31,    September 30,    December 31,
                                                             2018             2018            2017                  QoQ      YoY
Automotive revenue ($000)                                $  6,323,219 $       6,098,766   $  2,702,195                   4%   134 %
Automotive gross margin – GAAP                                    24.3 %           25.8 %          18.9 %            -149 bp 540 bp
Automotive gross margin excluding SBC
 and ZEV credit – non-GAAP                                          24.7 %             25.5 %             13.8 %      -85 bp 1,086 bp


   Automotive revenue in Q4 increased by 4% sequentially over Q3 and by 134% compared to Q4 2017, primarily due to a sharp
    increase in Model 3 deliveries. In Q4, we recognized less than $1 million in ZEV credit sales compared to $52 million in Q3.
   With the adoption of the new revenue recognition standard starting January 1, 2018, lease accounting generally applies only to
    vehicles directly leased by us without using bank partners. As a result, only 4% of vehicles delivered in Q4 were subject to lease
    accounting.
   GAAP Automotive gross margin slightly decreased to 24.3% in Q4 from 25.8% in Q3 primarily due to lower regulatory credit sales
    in Q4. Non-GAAP Automotive gross margin decreased to 24.7% in Q4 from 25.5% in the prior quarter due to a $43 million decline
    in non-ZEV credit revenue and negative impact from Chinese import duties.
   Model 3 gross margin stayed flat compared to Q3, remaining above 20% despite the headwinds described above. The mix of the
    Performance versions of Model 3 remained only slightly above the percentage mix of Performance versions of Model S and X.
   Gross margin of Model S and Model X declined very slightly compared to Q3, which was in line with our guidance. Further cost
    reductions partially offset lowered prices in China as well as other negative factors. For full year 2018, Model S and Model X non-
    GAAP gross margin improved by over 500 bp and GAAP gross margin improved by over 300 bp compared to 2017, mainly due to
    significant cost reductions.

                                                                      Three Months Ended                               Change
                                                         December 31,    September 30, December 31,
                                                             2018            2018          2017                    QoQ     YoY
Energy generation and storage revenue ($000)             $    371,497 $        399,317 $     298,037                  -7 %    25 %
Energy generation and storage gross margin                        11.5 %          17.2 %          5.5 %            -570 bp 604 bp

   Energy generation and storage revenue in Q4 decreased by 7% over Q3 and increased by 25% compared to Q4 2017. This year-
    over-year increase was mainly driven by a substantial growth in energy storage deployments.
   GAAP gross margin of the Energy business in Q4 dropped significantly to 11.5% compared to Q3 mainly due to the typical
    seasonal decline in solar energy production and correspondingly lower lease revenue in the winter months, Solar Roof ramp cost,
    and a higher mix of lower margin energy storage business.


Other Highlights

   Service and Other revenue in Q4 increased by 63% compared to Q3. This was mainly due to increased used car sales and higher
    revenue from service and merchandise sales.
   Service and Other gross margin in Q4 improved sequentially to negative 26%. Total gross loss of Service and Other increased
    compared to Q3.
   Our total GAAP operating expenses decreased to $1.03 billion in Q4, which was 7% less than in Q3. Excluding one-time
    restructuring and other costs, operating expenses decreased by 5% sequentially.
   Income attributable to non-controlling interests impacted our income statement negatively by $71 million in Q4. The asset backed
    securitization (ABS) of auto leases completed in Q4 resulted in a change of ownership structure of those leased vehicles. This
    required a non-cash charge of $54 million attributable to non-controlling interests.
   Interest and Other expenses, net were $182 million in Q4 compared to $145 million in Q3. Non-cash items accounted for $87
    million of total interest expense in Q4.
   There were approximately 172 million basic shares outstanding at the end of Q4.


Cash Flow and Liquidity

   Our cash position increased by $718 million in Q4, despite the scheduled repayment of our $230 million convertible bonds.
   Cash flow from operating activities in Q4 was $1.23 billion. Operating cash flow remained strong although our days payable
    outstanding decreased significantly, partially limiting the positive impact of working capital.
   Customer deposits decreased sequentially by $113 million in Q4 to $793 million as we continue to work through our Model 3
    backlog.
   Our capital expenditures were $325 million in Q4. Because our acquisition of land in China is a 50-year lease from the Chinese
    government, our payment of $141 million for it is excluded from capex and reflected in operating cash flow. Capital expenditures,
    including our China land acquisition payment, were at $2.24 billion in 2018.
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 6 of 11

OUTLOOK

Model 3 production volumes in Fremont should gradually continue to grow throughout 2019 and reach a sustained rate of 7,000 units
per week by the end of the year. We are planning to continue to produce Model 3 vehicles at maximum production rates throughout
2019. Inclusive of Gigafactory Shanghai, where we are initially aiming for 3,000 Model 3 vehicles per week, our goal is to be able to
produce 10,000 vehicles per week on a sustained basis. Barring unexpected challenges with Gigafactory Shanghai, we are targeting
annualized Model 3 output in excess of 500,000 units sometime between Q4 of 2019 and Q2 of 2020.

While the number of Model 3 vehicles produced should increase sequentially in Q1, deliveries in North America during Q1 will be lower
than the prior quarter as we start delivering cars in Europe and China for the first time. As a result of the start of Model 3 expansion into
Europe and China, deliveries will be lower than production by about 10,000 units due to vehicle transit times to these markets.

Because of the first scheduled reduction of the federal EV tax credit on January 1, 2019, we likely saw a pull-forward of demand in the
US for Model S and Model X into 2018. Both Model S and Model X reached all-time high market shares in the US in the second half of
2018. Model S, for example, accounted for 38% of its segment in the US. Because this high level of demand presumably represented
a pull-forward, we are expecting our Model S and Model X deliveries in Q1 2019 to be slightly below Q1 2018.

We continue to target a 25% Model 3 non-GAAP gross margin at some point in 2019. While there are many moving parts that will
ultimately determine gross margin, we believe that significant cost reductions combined with better fixed-cost absorption and careful
management of mix should enable us to get to this profit level. We expect that gross margin for Model S and Model X should remain
relatively stable compared to 2018.

Energy generation and storage revenue should increase significantly in 2019, mainly due to the storage business. We expect that the
deployment of retrofit solar systems in Q1 will be slightly lower than in Q4 due to seasonality. The gross margin of our Energy business
should grow as the energy storage margin continues to improve from its current level.

We expect our Services and Other business to continue to grow, mainly due to projected used car sales volumes in 2019. We should
continue to see further sequential improvements in gross margin throughout this year.

Our operating expenses will grow by less than 10% in 2019, thus creating massive leverage given the top line growth in 2019. This
year, we will continue to implement more automation projects, and our ongoing cost reduction efforts will also make an impact. Since
about 70% of Model 3 customers made a purchase without a test drive in the second half of 2018, we believe we can leverage our retail
network further.

We expect that the restructuring actions taken in Q1 will reduce our costs by about $400 million annually. Our Q1 financials will reflect a
one-time restructuring cost. The gap between production and deliveries in Q1 will create a temporary but predictable dip in our
revenues and earnings. As a result, our optimistic target is to achieve a very small GAAP net income in Q1, but that will require us to
successfully execute on many fronts including handling logistics and delivery challenges in Europe and China. The higher in-transit
inventory will also negatively impact operating cash flows in Q1.

In total, we are expecting to deliver 360,000 to 400,000 vehicles in 2019, representing a growth of approximately 45% to 65%
compared to 2018. In this range, we are expecting to have positive GAAP net income and to generate positive free cash flow
(operating cash flow less capex) in every quarter beyond Q1 2019. We believe these results will be substantially driven by our
restructuring action and the ongoing financial discipline with which we are managing the business.

Our 2019 capex, the vast majority of which will be to grow our capacity and develop new vehicles, is expected to be about $2.5 billion.
We believe this amount should be sufficient to continue to develop our main projects, such as Gigafactory Shanghai, Model Y and
Tesla Semi, as well as for the further expansion of our Supercharger, service and retail networks. We expect to arrange financing
through local banks in China to fund most of the capex for Gigafactory Shanghai.

Since Model Y will be built on the Model 3 platform and is designed to share about 75% of its components with Model 3, the cost of the
Model Y production line should be substantially lower than the Model 3 line in Fremont, and the production ramp should also be faster.

This year should be a truly exciting one for Tesla. Model 3 will become a global product, the profitability of our business should become
sustainably positive, our new Gigafactory Shanghai should start producing cars, and we will start tooling for Model Y production. Our
growth opportunities are massive. Our accomplishments have been possible thanks to the exceptional effort of our employees and the
support of our customers, suppliers and investors. We hope you’re as excited as we are about 2019.




                          Elon Musk                                                                   Deepak Ahuja
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 7 of 11
WEBCAST INFORMATION
Tesla will provide a live webcast of its fourth quarter and full year 2018 financial results conference call beginning at 2:30 p.m. PT on
January 30, 2019, at ir.tesla.com. This webcast will also be available for replay for approximately one year thereafter.


NON-GAAP FINANCIAL INFORMATION
Consolidated financial information has been presented in accordance with GAAP as well as on a non-GAAP basis to supplement our
consolidated financial results. Our non-GAAP financial measures include non-GAAP gross margin, non-GAAP net income (loss)
attributable to common stockholders, non-GAAP net income (loss) attributable to common stockholders on a per share basis, and
operating cash flows plus change in collateralized lease borrowing. Management believes that it is useful to supplement its GAAP
financial statements with this non-GAAP information because management uses such information internally for its operating, budgeting
and financial planning purposes. These non-GAAP financial measures also facilitate management’s internal comparisons to Tesla’s
historical performance as well as comparisons to the operating results of other companies. Management also believes that
presentation of the non-GAAP financial measures provides useful information to our investors regarding our financial condition and
results of operations because it allows investors greater transparency to the information used by Tesla management in its financial and
operational decision-making so that investors can see through the eyes of Tesla management regarding important financial metrics that
Tesla management uses to run the business as well as allows investors to better understand Tesla’s performance. Non-GAAP
information is not prepared under a comprehensive set of accounting rules and therefore, should only be read in conjunction with
financial information reported under U.S. GAAP when understanding Tesla’s operating performance. A reconciliation between GAAP
and non-GAAP financial information is provided below.


FORWARD-LOOKING STATEMENTS
Certain statements in this letter, including statements in the “Outlook” section; statements relating to the development, production,
production rates, ramp and timing of existing and future Tesla products and technologies such as Model 3, Autopilot, Solar Roof, Model
Y, Tesla Semi and Supercharger; statements regarding growth in the number of Tesla store, service center, Supercharger and
Destination Charger locations and in other service and repair capabilities; statements regarding growth of our energy business and the
means to achieve such growth; statements regarding growing market opportunities for Tesla products and the catalysts for that growth;
statements regarding the ability to achieve our targets with respect to product demand, volume, production, delivery, leasing, market
share, inventory and deployment; statements regarding revenue, cash availability and generation, cash flow, gross margin, product
pricing, spending, capital expenditure and profitability targets; statements regarding productivity improvements, cost reductions and
capacity expansion plans, such as for customer deliveries, logistics and vehicle servicing; statements regarding our Fremont factory,
Gigafactory 1 and Gigafactory Shanghai, including cost, project financing and timing, plans and output expectations, including those
related to vehicle, battery and other production; and statements regarding our investment in and the impact of changes to our customer
delivery infrastructure, are “forward-looking statements” that are subject to risks and uncertainties. These forward-looking statements
are based on management’s current expectations, and as a result of certain risks and uncertainties, actual results may differ materially
from those projected. The following important factors, without limitation, could cause actual results to differ materially from those in the
forward-looking statements: the risk of delays in the manufacture, production, delivery and/or completion of our vehicles and energy
products, particularly Model 3; the ability of Tesla to design and grow simultaneous and separate market acceptance of and demand for
Model S, Model X, Model 3 and their variants, as well as new vehicle models such as Model Y; the ability of suppliers to meet quality
and part delivery expectations at increasing volumes, especially with respect to Model 3 parts; adverse foreign exchange movements;
any failures by Tesla products to perform as expected or if product recalls occur; Tesla’s ability to continue to reduce or control
manufacturing and other costs; consumers’ willingness to adopt electric vehicles; competition in the automotive and energy product
markets generally and the alternative fuel vehicle market and the premium sedan, premium SUV and small to medium-sized sedan
markets in particular; Tesla’s ability to establish, maintain and strengthen the Tesla brand; Tesla’s ability to manage future growth
effectively as we rapidly grow, especially internationally; the unavailability, reduction or elimination of government and economic
incentives for electric vehicles and energy products; Tesla’s ability to establish, maintain and strengthen its relationships with strategic
partners such as Panasonic; potential difficulties in performing and realizing potential benefits under definitive agreements for our
existing and future manufacturing facilities; Tesla’s ability to maintain schedules, output and cost estimates for our manufacturing
facilities; and Tesla’s ability to execute on our strategy for new store, service center, Supercharger and other locations and capabilities.
More information on potential factors that could affect our financial results is included from time to time in our Securities and Exchange
Commission filings and reports, including the risks identified under the section captioned “Risk Factors” in our quarterly report on Form
10-Q filed with the SEC on November 2, 2018. Tesla disclaims any obligation to update information contained in these forward-looking
statements whether as a result of new information, future events, or otherwise.


  Investor Relations Contact:                                                                Press Contact:
  Martin Viecha                                                                              Dave Arnold
  Investor Relations                                                                         Communications
  ir@tesla.com                                                                               press@tesla.com
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 8 of 11
Tesla, Inc.
Condensed Consolidated Statements of Operations
(Unaudited)
(In thousands, except per share data)

                                                             Three Months Ended                   Year Ended
                                                   December 31, September 30, December 31, December 31, December 31,
                                                       2018         2018          2017         2018         2017
Revenues
    Automotive sales                               $   6,073,471 $   5,878,305 $   2,409,109 $ 17,631,522 $ 8,534,752
    Automotive leasing                                   249,748       220,461       293,086      883,461    1,106,548
        Total automotive revenue                       6,323,219     6,098,766     2,702,195   18,514,983    9,641,300
    Energy generation and storage                        371,497       399,317       298,037    1,555,244    1,116,266
    Services and other                                   531,157       326,330       288,017    1,391,041    1,001,185
        Total revenues                                 7,225,873     6,824,413     3,288,249   21,461,268   11,758,751
Cost of revenues
    Automotive sales                                   4,658,517     4,405,919     1,999,631       13,685,572       6,724,480
    Automotive leasing                                   127,731       119,283       191,541          488,425         708,224
        Total automotive cost of revenues              4,786,248     4,525,202     2,191,172       14,173,997       7,432,704
    Energy generation and storage                        328,706       330,554       281,715        1,364,896         874,538
    Services and other                                   668,019       444,992       376,576        1,880,354       1,229,022
        Total cost of revenues                         5,782,973     5,300,748     2,849,463       17,419,247       9,536,264
        Gross profit                                   1,442,900     1,523,665       438,786        4,042,021       2,222,487
Operating expenses
    Research and development                             356,297       350,848       354,637        1,460,370        1,378,073
    Selling, general and administrative                  667,452       729,876       682,290        2,834,491        2,476,500
    Restructuring and other                                5,615        26,184            —           135,233               —
        Total operating expenses                       1,029,364     1,106,908     1,036,927        4,430,094        3,854,573
Income (loss) from operations                            413,536       416,757      (598,141 )       (388,073 )     (1,632,086 )
    Interest income                                        7,348         6,907         6,280           24,533           19,686
    Interest expense                                    (174,723 )    (175,220 )    (146,363 )       (663,071 )       (471,259 )
    Other (expense) income, net                          (14,205 )      22,876       (41,677 )         21,866         (125,373 )
Income (loss) before income taxes                        231,956       271,320      (779,901 )     (1,004,745 )     (2,209,032 )
Provision (benefit) for income taxes                      21,878        16,647        (9,094 )         57,837           31,546
Net income (loss)                                        210,078       254,673      (770,807 )     (1,062,582 )     (2,240,578 )
Net income (loss) attributable to noncontrolling
  interests and redeemable noncontrolling 
  interests                                               70,595       (56,843 )     (95,457 )        (86,491 )      (279,178 )
Net income (loss) attributable to common
  stockholders                                     $    139,483 $     311,516 $     (675,350 ) $     (976,091 ) $   (1,961,400 )
Net income (loss) per share of common stock
  attributable to common stockholders – 
  basic and diluted 
        Basic                                      $        0.81 $        1.82 $       (4.01 ) $        (5.72 ) $       (11.83 )
        Diluted                                    $        0.78 $        1.75 $       (4.01 ) $        (5.72 ) $       (11.83 )
Weighted average shares used in computing
  net income (loss) per share of 
  common stock – basic and diluted 
        Basic                                           172,026       170,893       168,314          170,525          165,758
        Diluted                                         179,026       178,196       168,314          170,525          165,758
                   Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 9 of 11
Tesla, Inc.
Condensed Consolidated Balance Sheets
(Unaudited)
(In thousands)

                                                                         December 31,       December 31,
                                                                             2018               2017
Assets
Current assets
   Cash and cash equivalents                                         $        3,685,618 $        3,367,914
   Restricted cash                                                              192,551            155,323
   Accounts receivable, net                                                     949,022            515,381
   Inventory                                                                  3,113,446          2,263,537
   Prepaid expenses and other current assets                                    365,671            268,365
       Total current assets                                                   8,306,308          6,570,520
Operating lease vehicles, net                                                 2,089,758          4,116,604
Solar energy systems, leased and to be leased, net                            6,271,396          6,347,490
Property, plant and equipment, net                                           11,330,077         10,027,522
Goodwill and intangible assets, net                                             350,651            421,739
MyPower customer notes receivable, net of current portion                       421,548            456,652
Restricted cash, net of current portion                                         398,219            441,722
Other assets                                                                    571,657            273,123
       Total assets                                                  $       29,739,614 $       28,655,372
Liabilities and Equity
Current liabilities
   Accounts payable                                                  $        3,404,451 $        2,390,250
   Accrued liabilities and other                                              2,094,253          1,731,366
   Deferred revenue                                                             630,292          1,015,253
   Resale value guarantees                                                      502,840            787,333
   Customer deposits                                                            792,601            853,919
   Current portion of long-term debt and capital leases (1)                   2,567,699            896,549
   Total current liabilities                                                  9,992,136          7,674,670
Long-term debt and capital leases, net of current portion (1)                 9,403,672          9,418,319
Deferred revenue, net of current portion                                        990,873          1,177,799
Resale value guarantees, net of current portion                                 328,926          2,309,222
Other long-term liabilities                                                   2,710,403          2,442,970
       Total liabilities                                                     23,426,010         23,022,980
Redeemable noncontrolling interests in subsidiaries                             555,964            397,734
Convertible senior notes (1)                                                         —                  70
Total stockholders' equity                                                    4,923,243          4,237,242
Noncontrolling interests in subsidiaries                                        834,397            997,346
       Total liabilities and equity                                  $       29,739,614 $       28,655,372
                                                                                      -                  -

(1) Breakdown of our debt is as follows:
    Recourse debt                                                    $        7,080,584 $        6,755,376
    Non-recourse debt                                                $        3,551,891 $        2,873,458
                 Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 10 of 11
Tesla, Inc.
Condensed Consolidated Statement of Cash Flows
(Unaudited)
(In thousands)


                                                              Three Months Ended                    Year Ended
                                                    December 31, September 30, December 31, December 31, December 31,
                                                        2018         2018          2017         2018          2017
Cash Flows from Operating Activities
Net income (loss)                                    $    210,078 $     254,673 $     (770,807 ) $   (1,062,582 ) $   (2,240,578 )
Adjustments to reconcile net income (loss) to net
  cash provided by (used in) operating activities: 
      Depreciation, amortization and impairment           496,737       502,825       469,606        1,901,050        1,636,003
      Stock-based compensation                            205,313       204,728       134,348          749,024          466,760
      Losses related to the SolarCity
        acquisition                                            —              —        27,950               —            57,746
      Other                                               123,385         77,737      151,756          452,359          516,018
      Changes in operating assets and liabilities,
        net of effect of business combinations            199,048       351,318       497,038           57,951         (496,603 )
           Net cash provided by (used in)
             operating activities                        1,234,561     1,391,281      509,891        2,097,802           (60,654 )
Cash Flows from Investing Activities
Capital expenditures                                      (324,978 )    (510,271 )    (786,688 )     (2,100,724 )     (3,414,814 )
Payments for the cost of solar energy systems,
  leased and to be leased                                  (28,923 )     (49,494 )    (119,455 )       (218,792 )       (666,540 )
Business combinations, net of cash acquired                (11,108 )      (1,200 )      (5,376 )        (17,912 )       (114,523 )
           Net cash used in investing activities          (365,009 )    (560,965 )    (911,519 )     (2,337,428 )     (4,195,877 )
Cash Flows from Financing Activities
Net cash flows from debt activities                       (184,099 )    (195,760 )      28,056          37,202        2,414,896
Collateralized lease (repayments) borrowings              (216,081 )    (142,568 )      94,894        (559,167 )        511,321
Net borrowings under Warehouse
  Agreements and automotive asset-backed notes            193,086       114,942       116,820          596,125          283,811
Net cash flows from noncontrolling interests - Auto        37,575        17,224        31,763          111,753           43,417
Net cash flows from noncontrolling interests - Solar      (18,567 )      27,070        (5,479 )         92,120          484,070
Proceeds from issuances of common stock
  in public offerings                                           —             —             —               —           400,175
Other                                                       75,777        94,874        19,788         295,722          277,174
           Net cash (used in) provided by
             financing activities                         (112,309 )     (84,218 )    285,842          573,755        4,414,864
Effect of exchange rate changes on
  cash and cash equivalents and 
  restricted cash                                           (3,821 )      (6,370 )       3,990          (22,700 )        39,726
Net increase (decrease) in cash and
  cash equivalents and restricted cash                    753,422       739,728       (111,796 )       311,429          198,059
Cash and cash equivalents and restricted cash
  at beginning of period                                 3,522,966     2,783,238     4,076,755       3,964,959        3,766,900
Cash and cash equivalents and restricted cash
  at end of period                                   $   4,276,388 $   3,522,966 $   3,964,959 $     4,276,388 $      3,964,959
                Case 1:18-cv-08865-AJN Document 27-2 Filed 03/11/19 Page 11 of 11
Tesla, Inc.
Reconciliation of GAAP to Non-GAAP Financial Information
(Unaudited)
(In thousands, except per share data)

                                                      Three Months Ended                                 Year Ended
                                           December 31, September 30, December 31,               December 31, December 31,
                                               2018          2018         2017                       2018          2017
Automotive gross profit – GAAP             $ 1,536,971 $     1,573,564 $   511,023               $ 4,340,986 $ 2,208,596
Stock-based compensation expense
  in automotive cost of revenue                   22,566             20,955           16,182            71,797            43,845
ZEV credit revenue recognized                       (768 )          (52,269 )       (179,142 )        (103,351 )        (279,717 )
Automotive gross profit excluding SBC and
  ZEV credit – non-GAAP                   $     1,558,769     $   1,542,250     $   348,063      $   4,309,432     $   1,972,724

Automotive gross margin – GAAP                       24.3 %            25.8 %           18.9 %            23.4 %             22.9 %
Stock-based compensation expense                      0.4 %             0.3 %            0.6 %             0.4 %              0.5 %
ZEV credit revenue recognized                         0.0 %            -0.6 %           -5.7 %            -0.4 %             -2.3 %
Automotive gross margin excluding SBC
  and ZEV credit – non-GAAP                          24.7 %            25.5 %           13.8 %            23.4 %             21.1 %

Net income (loss) attributable to common
  stockholders – GAAP                      $     139,483      $    311,516      $   (675,350 ) $      (976,091 ) $     (1,961,400 )
Stock-based compensation expense                 205,313           204,728           134,348           749,024            466,760
Losses related to the SolarCity
  acquisition                                          —                 —            27,950                —             57,746
Net income (loss) attributable to common
  stockholders – non-GAAP                  $     344,796      $    516,244      $   (513,052 ) $      (227,067 ) $     (1,436,894 )

Net income (loss) per share attributable to
  common stockholders, basic – GAAP         $        0.81     $        1.82     $      (4.01 ) $         (5.72 ) $         (11.83 )
Stock-based compensation expense                     1.19              1.20             0.80              4.39               2.82
Losses related to the SolarCity
  acquisition                                          —                 —              0.17                —                0.35
Net income (loss) per share attributable to
  common stockholders, basic – non-GAAP  $           2.00     $        3.02     $      (3.04 ) $         (1.33 ) $          (8.66 )
Shares used in per share calculation,
  basic – GAAP and non-GAAP                      172,026           170,893          168,314           170,525            165,758

Net income (loss) per share attributable to
  common stockholders, diluted - GAAP       $        0.78     $        1.75     $      (4.01 ) $         (5.72 ) $         (11.83 )
Stock-based compensation expense                     1.15              1.15             0.80              4.39               2.82
Losses related to the SolarCity
                                                       —                 —              0.17                —                0.35
  acquisition 
Net income (loss) per share attributable to
  common stockholders, diluted - non-GAAP  $         1.93     $        2.90     $      (3.04 ) $         (1.33 ) $          (8.66 )
Shares used in per share calculation,
                                                 179,026           178,196          168,314           170,525            165,758
  diluted - GAAP and non-GAAP 
